— Judgment and order reversed on the law and facts and a new trial granted, with .costs to the appellant to abide the event. Memorandum: The only testimony in this record which tends to establish constructive notice of any dangerous condition of the floor was that given by the witness Walker who testified: “It was littered, it had debris and had banana peels on it.” The proof shows that plaintiff slipped on a banana peel in the meat department. It does not appear how long plaintiff, her daughter, and Mrs. Walker, had been in the meat department before plaintiff fell. It does appear that they had been in other parts of the basement for some time before going to the meat department. While the court properly instructed the jury on the rules of law governing constructive notice, we think, on this record, the verdict of the jury was contrary to the weight of evidence *684on this question. All concur. (Appeal from a judgment for plaintiff in a negligence action. The order denied a motion for a new trial.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.